Name: Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31995R1486Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 Official Journal L 145 , 29/06/1995 P. 0058 - 0062COMMISSION REGULATION (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by the Act of accession of Austria, Finland and Sweden and by Council Regulation (EC) No 3290/94 (2), and in particular Articles 8 (2), 11 (1), and 22 thereof, Whereas, in the framework of the Uruguay Round of the multilateral trade negotiations, the Community negotiated various agreements in particular that on agriculture; the agreement allows, among others, certain products in the pigmeat sector coming from third countries access to the Community market for a period of six years; it is now possible to establish specific rules of application for the pigmeat sector for the period from 1 July 1995 to 30 June 1996; Whereas the agreement calls for the suppression of variable import levies by converting into customs duties all the measures which restrict the import of agricultural products; Whereas, the administration of the arrangements should be based on import licences; whereas, to that end, detailed rules for the submission of applications and the information which must appear in applications and licences, by way of derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1199/95 (4), should be laid down; whereas provision should also be made for the licences to be issued after a period for consideration and, where necessary, a single percentage should be applied to determine the quantity awarded in respect of each application; Whereas, in order to ensure that imports are regular, it is necessary to define products covered by the import regime and to ensure that those quantities referred to in Annex I are spread over the period from 1 July 1995 to 30 June 1996; Whereas, in order to ensure proper administration of the arrangements, the security for import licences under the system should be set at ECU 40 per 100 kg; whereas, in view of the arrangements' inherent risk of speculation as regards pigmeat, clear conditions should be laid down as regards access by operators; Whereas it is appropriate the draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 For the period from 1 July 1995 to 30 June 1996, the import tariff quotas referred to in Annex I shall be opened for the groups of products and for the conditions laying them down. Article 2 In accordance with the present Regulation, products of CN codes ex 0203 19 55 and ex 0203 29 55 referred to in groups G 2 and G 3 of Annex I have the following meanings assigned to them: - 'boneless loins`, loins and cuts thereof, without tenderloin, with or without subcutaneous fat or rind, - 'tenderloin`, cuts including the meats of muscles muscumus major psoas and musculus minor psoas, with or without head, trimmed or not trimmed. Article 3 The quotas referred to in Article 1 shall be divided into quarterly figures of 25 % applicable from 1 July, 1 October, 1 January and 1 April. Article 4 The import licences referred to in Article 1 shall be subject to the following provisions: (a) applicants for import licences must be natural or legal persons who, at the time of application, must prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade with third countries in pigmeat products for at least the preceding 12 months; however, retail and catering establishments selling their products to final consumers shall be excluded from the regime; (b) licence applications may refer to only one of the group numbers set out in Annex I of this regulation and may relate to more than one product covered by different CN codes and originating from only one country; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15; for the group G 2, licence applications must relate to at least 20 tonnes and to a maximum of 10 % of the quantity available for the period as specified in Article 3; for the group G 3, licence applications must relate to at least one tonne and to a maximum of 10 % of the quantity available for the period as specified in Article 3; (c) section 8 of licence applications and licences shall show the country of origin; licences shall carry on obligation to import from the country indicated; (d) section 20 of licence applications and licences shall show one of the following: - Reglamento (CE) n ° . . ., - Forordning (EF) nr. . . ., - Verordnung (EG) Nr. . . ., - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. . . ., - Regulation (EC) No . . ., - RÃ ¨glement (CE) n ° . . ., - Regolamento (CE) n. . . ., - Verordening (EG) nr. . . ., - Regulamento (CE) n º . . ., - Asetus (EY) N :o . . ., - Foerordning (EG) nr . . . ; (e) section 24 of licences shall show one of the following: Duty of . . . pursuant to: - Reglamento (CE) n ° . . ., - Forordning (EF) nr. . . ., - Verordnung (EG) Nr. . . ., - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. . . ., - Regulation (EC) No . . ., - RÃ ¨glement (CE) n ° . . ., - Regolamento (CE) n. . . ., - Verordening (EG) nr. . . ., - Regulamento (CE) n º . . ., - Asetus (EY) N :o . . ., - Foerordning (EG) nr . . .. Article 5 1. Licence applications shall be lodged during the first 10 days of each period as specified in Article 3. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications during the current period for products in the same group fixed in Annex I in the Member State in which his application is submitted or in any other Member State; Where an applicant submits more than one application relating to products in the same group fixed in Annex I, all applications from that person shall be inadmissible; however, each applicant may lodge several applications for import licences for products fixed in Annex I, if these products originate in different countries. The applications, one each for a single country of origin, should be submitted together to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 4 (b) as well as application of the rule of the present Article, as a single application. 3. A security of ECU 40 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1. 4. On the third working day following the end of the application submission period, the Member States shall notify the Commission of applications lodged for each of the products in the groups concerned. Such notifications shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including 'nil` notifications shall be made by telex or fax on the working day stipulated, using the model shown in Annex II in cases where no applications have been made, and the models shown in Annexes II and III in cases where applications have been made. 5. The Commission shall decide as quickly as possible what quantities may be awarded in respect of applications referred to in Article 4. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance of the quantities applied for. In the case where the percentage is less than 5 %, the Commission can refuse all applications and the corresponding security shall be released immediately. The trader may withdraw his application for certificates within 10 workings days of the publication of the single percentage of acceptance in the Official Journal of the European Communities, if the application of this rate leads to the fixation of a quantity smaller than 20 tonnes for group G 2 and smaller than one tonne for group G 3. Member States shall notify the Commission, in the five days following the withdrawal of the application and the corresponding security shall be released immediately. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter for the same period referred to in Article I. 6. Licences shall be issued as quickly as possible after the Commission has taken its decision. 7. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 6 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. However, licences shall not be valid beyond 30 June of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 7 The dispositions of Regulation (EEC) No 3719/88 shall apply, without prejudice to the provisions of this Regulation. However, by way of derogation from Article 8 (4) of that Regulation, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure '0` shall accordingly be entered in section 19 of the licence. Article 8 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II >START OF GRAPHIC>Regulation (EC) No 1486/95 - GATT Imports COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Pigmeat Application for import licences Date Period Member State: Sender: Contact: Telephone number: Telefax number: To: DG VI/D/3 - Telefax No: (0032-2) 296 62 79; 296 12 27 Group number Quantity applied for G 2 G 3 >END OF GRAPHIC> ANNEX III >START OF GRAPHIC>Regulation (EC) No 1486/95 - GATT Imports COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Pigmeat Application for import licences Date Period Member State (tonnes) Group number CN code Applicant (name and address) Quantity Country of origin G 2 Total (tonnes) Group number CN code Applicant (name and address) Quantity Country of origin G 3 Total >END OF GRAPHIC>